Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

 

In exchange for the terms, conditions and releases set forth below, Nektar
Therapeutics ("Nektar" or the "Company") and John S. Patton, Ph.D. ("you")
hereby agree as follows:

Effective Date
. This Agreement will become effective on the eighth day after you sign and
deliver this Agreement to the Company (the "
Effective Date
"), provided that you do not revoke this Separation and General Release
Agreement (this "
Agreement
") before such date pursuant to Paragraph 7(c) below.
Resignation
. You hereby resign as an officer, director, employee, member, manager and in
any other capacity with the Company and each of its affiliates, effective as of

November 21, 2008 (the "
Termination Date
"). The Company and each of its affiliates hereby accept such resignation
effective as of the Termination Date. You waive any right or claim to
reinstatement as an employee of the Company or any of its affiliates by which
you were previously employed. Following the Termination Date, you shall not be
authorized to transact any business on behalf of the Company or any its
affiliates or subsidiaries.
Consideration.
Provided that you comply with all of the terms of this Agreement, the Company
shall provide you with the following severance benefits (the "
Severance Benefits
"): (a) the Company will make a severance payment to you within three (3)
business days following the Effective Date in the amount of five hundred
seventy-two thousand nine hundred seventy-two dollars and fifty cents
($572,972.50), less all applicable withholdings and standard deductions; (b)
subject to the provisions set forth below in Paragraph 18, your Options, to the
extent outstanding and vested as of the Termination Date, will remain
exercisable for an additional period of time as provided in Paragraph 18; and
(c) provided that you timely exercise your right to continue your health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 ("
COBRA
"), the Company will pay the monthly health insurance coverage premiums for you
and your eligible dependents for a period commencing on the Termination Date and
ending on the earlier to occur of (x) the twelve month anniversary of the
Termination Date, and (y) the date you become eligible to receive health
insurance coverage from a subsequent employer. You shall notify the Company
promptly upon accepting employment with any other person or entity, but no later
than three calendar days prior to commencing such employment, and at the same
time, you shall notify the Company whether you are eligible to receive health
coverage in connection with such employment. To the extent that the payment of
any COBRA premiums pursuant to the foregoing clause (c) is taxable to you, any
such payment shall be made to you on or before the last day of your taxable year
following the taxable year in which the related expense was incurred, your right
to payment of such premiums shall not be subject to liquidation or exchange for
another benefit, and the amount of such benefits that you receive in one taxable
year shall not affect the amount of such benefits that you receive in any other
taxable year. You acknowledge that the Severance Benefits include payments that
you would not otherwise be entitled to receive, now or in the future, without
entering into this Agreement, and constitute valuable consideration for the
promises and undertakings set forth in this Agreement.
Payment of Salary and Expenses.
On your Termination Date, the Company will pay to you all accrued and unpaid
salary and any accrued but unused paid time off as of the Termination Date
(collectively, the "
Accrued Obligations
"). In the event that you have a negative paid time off balance, you agree that
such amount will be deducted from the Company's payment to you of your Accrued
Obligations. By signing below, you acknowledge and represent that, upon
receiving the Accrued Obligations, you will have received all salary, wages,
bonuses, accrued vacation and paid time off, and all other benefits and
compensation due to you through the Termination Date. You agree that, within ten
(10) days after the Termination Date, you will submit your final documented
expense reimbursement statement reflecting all business expenses you incurred
through the Termination Date, if any, for which you seek reimbursement. The
Company will reimburse you for these expenses pursuant to its regular business
practice.
Return of Property; Proprietary Information Agreement.
Within five days following the Termination Date, you shall return to the Company
any and all property of the Company or any of its affiliates (collectively, the
"
Company Group
"), including, but not limited to, documents (in whatever paper or electronic
form they exist), things relating to the business of the Company Group and all
intellectual, electronic and physical property belonging to the Company Group
that is in your possession or control, including but not limited to any
computers, cell phones, blackberries, emails, documents, power point
presentations, business plans, financial plans, personnel information and/or
financial statements belonging to the Company Group or that contain confidential
information of the Company Group. Your signature below constitutes your
certification that you have returned all documents and other items provided to
you by the Company Group, developed or obtained by you as a result of your
employment with the Company Group, or otherwise belonging to the Company Group.
You hereby reaffirm and agree to observe and abide by the terms of your Employee
Agreement (the "
Employee Agreement
") with the Company, specifically including the provisions therein regarding
assignment of inventions, nondisclosure of the Company's trade secrets and
confidential and proprietary information, and non-solicitation of employees of
the Company Group. The obligations under the Employee Agreement that survive the
termination of your employment are specifically incorporated herein by
reference.
Release of Claims.
You agree that the foregoing consideration represents settlement in full of all
outstanding obligations owed to you by the Company and its officers, directors,
agents and employees, and is satisfactory consideration for the release of
claims set forth herein. On behalf of yourself, and your respective heirs,
family members, executors and assigns, you hereby fully and forever release the
Company and its past and present subsidiaries and affiliates, and each of their
past, present and future officers, agents, directors, employees, investors,
stockholders, administrators, attorneys, representatives, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns (the
"
Releasees
"), from, and agree not to sue or institute, prosecute or pursue, or cause to be
instituted, prosecuted, or pursued, any claim, cause of action, charge,
controversy, duty, obligation, demand, loss, cost, debt, damages, penalties,
judgment, order, or liability relating to or arising out of any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that you may
possess against any of the Releasees arising from any omissions, acts or facts
that have occurred up until and including the date you sign this Agreement
(collectively "
Claims
"). The released Claims include, but are not limited to: (i) any and all Claims
relating to or arising from your employment relationship with the Company and
the termination of that relationship, including any Claims with respect to
wages, bonuses, commissions, vacation pay, or any other form or amount of
compensation, or any Claim arising out of that certain letter agreement between
you and the Company dated September 18
,
2007 (the "
2007 Letter Agreement
") and/or the Company's Change of Control Severance Plan; (ii) any and all
Claims relating to, or arising from, your right to receive or purchase any form
of equity in the Company or any Releasee, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law; (iii) any and all Claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion; (iv) any and all Claims
for violation of any federal, state or municipal law, regulation, ordinance,
constitution or common law, including, but not limited to, Title VII of the
Civil Rights Act of 1964; the Civil Rights Act of 1991; the Age Discrimination
in Employment Act of 1967; the Americans with Disabilities Act of 1990; the Fair
Labor Standards Act; the Employee Retirement Income Security Act of 1974; The
Worker Adjustment and Retraining Notification Act; the Sarbanes-Oxley Act; the
California Fair Employment and Housing Act; the California Family Rights Act;
and the California Labor Code, including, but not limited to section 201,
et seq,
. section 970,
et seq
., sections 1400-1408; and all amendments to each such Act as well as the
regulations issued thereunder; and (v) any and all Claims for attorneys' fees
and costs.

Notwithstanding the foregoing, nothing in this Paragraph 6 shall release (i) any
obligations owed by the Company expressly described in this Agreement, (ii) any
claims you may have for indemnification under any indemnification agreement that
you have with the Company, any of the Company's charter documents, or under
California Labor Code Section 2802 or other applicable law, or for coverage
under any of the Company's directors' and officers' liability insurance
policies; (iii) your claims for any benefits that are vested as of the
Termination Date under the Company's health, welfare or 401(k) plans; (iv) your
rights with respect to your vested equity awards referenced in Paragraph 18; (v)
your claims for underlying workers' compensation benefits; or (vi) any claims
pursuant to Paragraph 7(e) of this Agreement.

Acknowledgment of Waiver of Claims under ADEA
. You acknowledge that you are waiving and releasing any rights you may have
under the Age Discrimination in Employment Act of 1967 ("
ADEA
") and that this waiver and release is knowing and voluntary. You and the
Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this Agreement.
You acknowledge that the consideration given for this waiver and release
Agreement is in addition to anything of value to which you were already
entitled. You further acknowledge that you have been advised by this writing
that:
 a. you should consult with an attorney prior to executing this Agreement;
 b. you have at least twenty-one (21) days within which to consider this
    Agreement and, if you wish to execute this Agreement prior to expiration of
    such 21-day period, you should execute the Acknowledgement and Waiver
    attached hereto as Exhibit A;
 c. you have seven (7) days following the date that you sign this Agreement to
    revoke the Agreement; provided, however, that any such revocation must be in
    writing and delivered to the Company's General Counsel at the Company's
    principal office, by close of business on or before the seventh day from the
    date that you sign this Agreement;
 d. this Agreement shall not be effective until the eighth day after you execute
    and do not revoke this Agreement; and
 e. nothing in this Agreement prevents or precludes you from challenging or
    seeking a determination in good faith of the validity of this waiver under
    the ADEA, nor does it impose any condition precedent, penalties or costs
    from doing so, unless specifically authorized by federal law.

Civil Code Section 1542/Unknown Claims
. You represent that you are not aware of any claims against the Releasees other
than the claims that are released by this Agreement. You acknowledge that you
have had the opportunity to be advised by legal counsel and are familiar with
the provisions of California Civil Code 1542, below, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Being aware of said code section, you agree to expressly waive any rights you
may have thereunder, as well as under any statute or common law principles of
similar effect.

No Pending or Future Lawsuits
. You represent that you have no lawsuits, claims, or actions pending in your
name, or on behalf of any other person or entity, against any of the Releasees.
You also represent that you do not intend to bring any claims on your

own behalf or on behalf of any other person or entity against any of the
Releasees. You also promise to opt out of any class or representative action and
to take such other steps as you have the power to take to disassociate yourself
from any class or representative action seeking relief against the Company
and/or any other Releasee regarding any of the claims released in this
Agreement.
Confidentiality of Agreement.
You agree to keep the existence and terms of this Agreement in the strictest
confidence and, except as required by law, not reveal the existence or terms of
this Agreement to any persons except your immediate family, your attorney, and
your financial advisors (and to them only provided that they also agree to keep
the information completely confidential), and the court in any proceedings to
enforce the terms of this Agreement.

Non-Disparagement.
Each party agrees not to make any oral or written statement that disparages or
criticizes the other party, and in your case, the Company's management,
employees, products or services, or damages the other party's reputation or
impairs the other party's normal operations; provided, however, that nothing in
this Agreement shall prohibit either party from providing truthful information
or testimony in response to any court order, subpoena, or government
investigation, or in connection with any legal proceeding between the Company
and you. For the purposes of this Section 11, the reference to the Company as a
party to this Agreement includes only the Company's officers that are subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended, and the
members of its Board of Directors.
Litigation/Audit Cooperation.
Following the Termination Date, you shall reasonably cooperate with the Company
or any other member of the Company Group in connection with: (a) any internal or
governmental investigation or administrative, regulatory, arbitral or judicial
proceeding involving any member of the Company Group with respect to matters
relating to your employment with or service as a member of the board of
directors of any member of the Company Group (collectively, "
Litigation
"); or (b) any audit of the financial statements of any member of the Company
Group with respect to the period of time when you were employed by any member of
the Company Group ("
Audit
"). You acknowledge that such cooperation may include, but shall not be limited
to, your making yourself available to the Company or any other member of the
Company Group (or their respective attorneys or auditors) upon reasonable notice
for: (i) interviews, factual investigations, and providing declarations or
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company or any member of the
Company Group to give testimony without requiring service of a subpoena or other
legal process; (iii) volunteering to the Company or any member of the Company
Group pertinent information related to any Litigation or Audit; (iv) providing
information and legal representations to the auditors of the Company or any
member of the Company Group, in a form and within a time frame requested by the
Company's Board of Directors, with respect to the Company or any member of the
Company Group's opening balance sheet valuation of intangibles and financial
statements for the period in which you were employed by the Company or any
member of the Company Group; and (v) turning over to the Company or any member
of the Company Group any documents relevant to any Litigation or Audit that are
or may come into your possession. The Company shall reimburse you for reasonable
travel expenses incurred in connection with providing the services under this
Paragraph 12, including lodging and meals, upon your submission of receipts. In
the event your assistance to the Company under this Paragraph 12 exceeds 10
hours in any given calendar month, the Company shall pay you at a rate of $150
per hour for all time that you incur in providing the services described in this
Paragraph 12 exceeding 10 hours in any given calendar month. You shall submit an
invoice to the Company on the 15th day of each month following any month in
which you provide services that details the date, amount of time and a
description of the services for each day that you provides services pursuant to
this Paragraph 12.
Entire Agreement.
Except for the Employee Agreement and the written awards agreements that
evidence your Options and RSUs and any indemnification agreement you have with
the Company, this Agreement constitutes the entire agreement between you and the
Company concerning your employment with and separation from the Company and all
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements and understandings, both written and oral,
concerning your relationship with the Company (including, without limitation,
the 2007 Letter Agreement).
No Admission of Liability
. Each party understands and acknowledges that this Agreement constitutes a
compromise and settlement of any and all potential disputed claims. No action
taken by the either party hereto, either previously or in connection with this
Agreement, shall be deemed or construed to be: (a) an admission of the truth or
falsity of any potential claims; or (b) an acknowledgment or admission by such
party of any fault or liability whatsoever to the other party or to any third
party.
Authority.
The Company represents and warrants that the undersigned has the authority to
act on behalf of the Company and to bind the Company and all who may claim
through it to the terms and conditions of this Agreement. Similarly, you
represent and warrant that you have the capacity to act on your own behalf and
on behalf of all who might claim through you to bind them to the terms and
conditions of this Agreement. The Company and you each warrant and represent
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
Solicitation of Employees
. You agree that for a period of twelve (12) months immediately following the
Termination Date, you shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company's employees to terminate their
employment with the Company, or attempt to solicit, induce, recruit, or
encourage employees of the Company to become employed or engaged as a
consultant, either for yourself or for any other person or entity. Furthermore,
you understand and acknowledge that the Company may at its sole discretion
notify any new employer of your ongoing rights and obligations under this
Agreement and the Employee Agreement.
Material Breaches of Agreement
. You acknowledge and agree that any breach of Paragraphs 5, 6, 7, 9, 11, or 16
shall constitute a material breach of the Agreement and in the case of a breach
by you, shall entitle the Company immediately to recover the consideration
described in Paragraph 3 above, except as provided by law and except for $10,000
of such amount which, in any event, the parties agree is good and adequate
consideration (in and of itself) for the releases set forth in Paragraph 6. In
the event that the Company or you brings an action to enforce or effect their
rights under this Agreement, the prevailing party shall be entitled to recover
their reasonable attorneys' fees and expenses incurred in connection with such
an action.
Equity Interests
. The Company has previously granted options to you to acquire 285,600

shares of the Company's common stock (the "
Options
"), of which options to acquire 137,475 shares are vested as of the Termination
Date ("
Vested Options
") and options to acquire 148,125 shares are unvested as of the Termination
Date, and restricted stock unit awards covering 17,500

shares of the Company's common stock (the "
RSUs
"), 15,000 of which are unvested as of the Termination Date. Your Options and
RSUs, to the extent outstanding and unvested as of the Termination Date, are
hereby cancelled as of the Termination Date and you have no further rights with
respect thereto or in respect thereof. Your Vested Options will remain
exercisable for a period of eighteen (18) months following the Termination Date
and, to the extent not exercised on or before the last day of such period shall
terminate at the close of business on such day; provided, however, that in all
events each of your Vested Options shall be subject to earlier termination at
the end of the maximum term of such Vested Option or in connection with a change
in control of the Company as provided in the applicable plan and/or option
agreement that evidences such Vested Option. You hereby acknowledge and agree
that, except for the period in which to exercise your Vested Options set forth
in the preceding sentence, you have no further right or benefits under any
agreement to receive or acquire any security or derivative security in or with
respect to the Company or any of its affiliates or subsidiaries.
Waivers; Modifications
. No waiver of any provision or consent to any exception to the terms of this
Agreement shall be effective unless in writing and signed by the party to be
bound and, then, only to the specific purpose, extent and instance so provided.
This Agreement may not be modified, amended, altered or supplemented except by
the execution and delivery of a written agreement executed by you and an
authorized representative of the Company.
Severability
. If any provision of the Agreement or the application thereof is held invalid,
such invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application.
Counterparts
. The Agreement may be executed in counterparts, and each counterpart when
executed shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.
Choice of Law
. The Agreement shall be construed and enforced in accordance with, and governed
by, the laws of the State of California.
Voluntary Execution of Agreement; Legal Counsel
. You and the Company each recognize that this is a legally binding contract and
acknowledge and agree that each party has had the opportunity to consult with
legal counsel of their choice. Each party has cooperated in the drafting,
negotiation and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such language. You agree and
acknowledge that you have read and understand this Agreement, are entering into
it freely and voluntarily, and have been advised to seek counsel prior to
entering into this Agreement and have had ample opportunity to do so.

 

[Remainder of page intentionally left blank]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

AGREED AND ACCEPTED:

 

Nektar Therapeutics



 

_/s/ Dorian Rinella__

_______________



By: Dorian Rinella

Title: SVP, Human Resources



Date: __November 20, 2008___





_/s/ John S. Patton_

_______________



By: John S. Patton



Date: __November 17, 2008___

 

 

EXHIBIT A

ACKNOWLEDGEMENT AND WAIVER

I, John S. Patton, Ph.D., hereby acknowledge that I was given 21 days to
consider the foregoing Separation and General Release Agreement and voluntarily
chose to sign the Separation and General Release Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the state of California,
that the foregoing is true and correct.

EXECUTED this ______ day of _________ 2008, at ____________ County, __________.

 



John S. Patton, Ph.D.

 